IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES BIGGINS,                         §
                                        §
       Plaintiff Below,                 §   No. 320, 2022
       Appellant,                       §
                                        §   Court Below: Superior Court
       v.                               §   of the State of Delaware
                                        §
 EMEKA IGWE, ESQUIRE,                   §   C.A. No. N21C-09-058
                                        §
       Defendant Below,                 §
       Appellee.                        §
                                        §

                          Submitted: September 23, 2022
                          Decided:   September 26, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                    ORDER

      After consideration of the notice to show cause and the responses, it appears

to the Court that:

      (1)    On September 6, 2022, the appellant, James Biggins, filed a notice of

appeal from a Superior Court order dated August 8, 2022, which denied his motion

for reargument of the court’s June 16, 2022 order granting the defendant’s motion

to dismiss. Biggins also filed a motion to proceed in forma pauperis. The Senior

Court Clerk issued a notice directing Biggins to show cause why this appeal should

not be dismissed because Biggins failed to pay the required filing fee and—as set

forth in this Court’s order dated September 11, 2014, in Appeal No. 310, 2014—he
has brought three or more frivolous complaints in forma pauperis and is therefore

prohibited by 10 Del. C. § 8804(f) from filing “a complaint or appeal of a judgment

arising from a complaint brought in forma pauperis . . . unless [he] is under imminent

danger of serious physical injury at the time that the complaint is filed.”

       (2)    On September 23, 2022, Biggins filed a document entitled “Motion for

the Expansion of the Record,” which appears to be a response to the notice to show

cause. Biggins states that the Court has “asked the appellant to establish proof of

the filing status in the instant case” and appears to seek an opportunity to provide

the Court with copies of the records in previous cases. Although the purpose of the

requested relief is not entirely clear, it appears that Biggins desires to show that he

has not brought three or more frivolous complaints in forma pauperis.

       (3)    The request to expand the record is denied and the appeal is dismissed.

This Court has already determined that Biggins “has brought three or more frivolous

complaints in forma pauperis” and “is prohibited from filing any further complaint

unless he is under imminent danger of serious physical injury at the time the

complaint is filed.”1 Biggins does not allege any danger of physical injury; he does

not contend that this is a case to which 10 Del. C. § 8804(f) does not apply; and the

underlying case does not involve allegations of any danger of physical injury.



1
 Biggins v. Danberg, No. 310, 2014, Docket Entry No. 15 (Del. Sept. 11, 2014) (citing 10 Del. C.
§ 8804(f)).


                                               2
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Karen L. Valihura
                                    Justice




                                       3